Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Corrected notice of Allowability
 	This action supplements the Notice of Allowability mailed on 06/15/22. Claims 1, 11 and 21 are amended in order to correct a minor error.

 	1. (Currently Amended) A system comprising: 
 	at least one hardware processor; and 
 	a memory storing instructions that cause the at least one hardware processor to perform operations comprising: 
 	receiving, during a query compilation process, a query directed to a set of source tables; 
 	performing, during [[a]] the query compilation process, a modification of [[a]] the query for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of [[a]] the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprising at least one property based predicate ordering heuristic; 
 	determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning process performing a depth first search of a pruner tree structure, the set of files comprising a set of micro-partitions, at least some of the set of micro-partitions being pruned in a pruner corresponding to one node from the pruning tree structure such that there is a non-increasing number of input micro-partitions corresponding to an output micro-partition count of a previous pruner in the pruner tree structure; and
 	performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.

4.  	(Canceled).

11.  	(Currently Amended) A method comprising: 
 	receiving, during a query compilation process, a query directed to a set of source tables; 
 	performing, during [[a]] the query compilation process, a modification of [[a]] the query for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of [[a]] the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprises at least one property based predicate ordering heuristic; 
 	determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning process performing a depth first search of a pruner tree structure, the set of files comprising a set of micro-partitions, at least some of the set of micro-partitions being pruned in a pruner corresponding to one node from the pruning tree structure such that there is a non-increasing number of input micro-partitions corresponding to an output micro-partition count of a previous pruner in the pruner tree structure and
 	performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.

14.  	(Canceled).

21.  	(Currently Amended) A non-transitory computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: 
 	receiving, during a query compilation process, a query directed to a set of source tables; 
 	performing, during [[a]] the query compilation process, a modification of [[a]] the query for adjusting at least one pruning operation, the modification being based at least in part on a set of statistics collected for previous pruning operations on at least a portion of [[a]] the set of source tables and a set of heuristics, the set of statistics indicating at least an amount of execution time for each previous query associated with each of the previous pruning operations, the set of heuristics comprises at least one property based predicate ordering heuristic;
 	determining, during a pruning process of a second query, the second query directed to a set of files in a database system and including a set of pruning operations on the set of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning process performing a depth AMENDMENT UNDER 37 C.F,R. 4 1.312Page 7 Application Number: 17/540,945Dki: 5397.095US2 Filing Date. December 2, 2021 Title: PRUNING CUTOFFS FOR DATABASE SYSTEMS first search of a pruner tree structure, the set of files comprising a set of micro-partitions, at least some of the set of micro-partitions being pruned in a pruner corresponding to one node from the pruning tree structure such that there is a non-increasing number of input micro-partitions corresponding to an output micro-partition count of a. previous pruner in the pruner tree structure and
 	performing the pruning cutoff based on the determining, the pruning cutoff ceasing at least one pruning operation from the set of pruning operations.

24.  	(Canceled).

Allowable Subject Matter
 	Claims 1-3, 5-13, 15-23 and 25-30 are allowed. Claims 4, 14 and 24 are
cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior
art of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “receiving, during a query compilation
process, a query directed to a set of source tables; performing, during a query
compilation process, a modification of a query for adjusting at least one pruning
operation, the modification being based at least in part on a set of statistics collected for
previous pruning operations on at least a portion of a set of source tables and a set of
heuristics, the set of statistics indicating at least an amount of execution time for each
previous query associated with each of the previous pruning operations, the set of
heuristics comprising at least one property based predicate ordering heuristic;
determining, during a pruning process of a second query, the second query directed to
a set of files in a database system and including a set of pruning operations on the set
of files, whether to perform a pruning cutoff on the set of pruning operations, the pruning
process performing a depth first search of a pruner tree structure, the set of files
comprising a set of micro-partitions, at least some of the set of micro-partitions being
pruned in a pruner corresponding to one node from the pruning tree structure such that
there is a non-increasing number of input micro-partitions corresponding to an output
micro-partition count of a previous pruner in the pruner tree structure; and performing
the pruning cutoff based on the determining, the pruning cutoff ceasing at least one
pruning operation from the set of pruning operations”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly
labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163